Citation Nr: 0803050	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The appellant served in the Army National Guard of Nebraska 
from November 1970 to November 1976.  His service included, 
among other things, multiple periods of active duty for 
training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision by the RO.  By that 
decision, the RO granted service connection for tinnitus and 
left ear hearing loss, but denied service connection for 
right ear hearing loss.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
In the context of a claim for service connection, the VCAA 
requires, among other things, that VA provide claimants 
notice of the manner in which disability ratings and 
effective dates are assigned for awards of disability 
benefits.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Here, that has not been done.

The RO has denied service connection for right ear hearing 
loss on grounds that the audiometric data of record-
specifically, the audiometric data contained in an August 
2005 report from a private hearing clinic-does not show that 
the appellant has a hearing "disability" in that ear, as 
that term is defined by VA.  See 38 C.F.R. § 3.385 (2007) 
(indicating that, for VA purposes, impaired hearing is 
considered to be a disability only if the auditory threshold 
at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 decibels or 
greater; or if the auditory thresholds for at least three of 
those frequencies is 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC test are less than 
94 percent).

A November 2005 report from Thomas S. Nabity, M.D., suggests 
that the appellant's right ear auditory acuity has worsened 
since the time of the August 2005 examination.  Dr. Nabity 
noted, in pertinent part, that the appellant's speech 
reception threshold (SRT) had increased to 25 decibels on the 
then-current examination; up from 20 decibels in August 2005.

The appellant was scheduled for a VA audiometric examination 
in October 2005 to determine, in part, whether he had a 
current right ear hearing disability.  He failed to report 
for that examination, and the RO adjudicated his claim on the 
evidence of record pursuant to 38 C.F.R. § 3.655(b).  
However, the appellant, through his representative, has since 
provided an explanation for his failure to report, and has 
expressed his willingness to report for another examination.  
Under the circumstances-given the evidence tending to 
suggest that the appellant's right ear auditory acuity may 
have increased in severity since August 2005, and in light of 
the appellant's explanation for his prior failure to report-
it is the Board's conclusion that he should be scheduled for 
another examination.  A remand is required.  38 C.F.R. § 19.9 
(2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
appellant and his representative relative to 
the claim here in question.  Among other 
things, the letter should contain notice of 
the manner in which disability ratings and 
effective dates are assigned for awards of 
disability benefits, as required by Dingess.  
The appellant and his representative should 
be given a reasonable opportunity to respond 
to the notice, and any additional 
information or evidence received should be 
associated with the claims file.

2.  Arrange to have the appellant scheduled 
for an audiometric examination.  The report 
of the examination must contain auditory 
threshold data for the right ear at 500, 
1000, 2000, 3000, and 4000 Hertz, expressed 
in decibels, and a right ear speech 
recognition score using the Maryland CNC 
test.

3.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the appellant and his representative.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

